Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 63, 64, 66 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 11/27/19 has been acknowledged and considered by the Office.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: “points” (of claim 64).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “points” of claim 64 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 64, the limitation “on of its points” lacks antecedent basis in the claims. Furthermore, there appears no depiction of “one of its points” and the particular scope is uncertain.
Election/Restrictions
Applicant's election with traverse of newly presented claims 63-67, as exemplified in the embodiment of Fig. 12-14 and described in § 0321-0329 (of the publication) in the reply filed on 8/01/22 is acknowledged.  The traversal is on the ground(s) that “the election requirement does not set forth the combination of invention features drawn to claims 63-67”.  Applicant identified claims 65 and 67 as reading on the elected species. Claim 65 is drawn to a distribution valve housed in a channel of an insert. There appears no “distribution valve” in the particular drawings and specification portion cited by applicant as “exemplifying” the elected invention and claim 65 is therefore withdrawn from further consideration. Claim 67 is drawn to a dispensing valve comprising a rod or a stud. There appears no rod (reference numerals 36 and 58) and no stud (reference numerals 771 and 231 and 213) in the particular drawings and specification portion cited by applicant as “exemplifying” the elected invention and claim 67 is therefore withdrawn from further consideration. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63- are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0024904 to Doulin et al in view of US 7097077 to Masuda in view of Official Notice.
As per claim 63, Doulin discloses a device for dispensing a fluid, comprising: 
a pocket (20) having an interior volume arranged to contain the fluid, the interior volume being delimited at least in part by a deformable wall (11), 
a pressing surface (8) arranged to, under the effect of pressure, reduce the interior volume of the pocket (Fig. 1-2),
a dispensing part comprising a dispensing cavity (14, 15), 
an outlet (15), 
a dispensing orifice (“e”) connecting the pocket to the dispensing cavity (Fig. 1-2), 
a dispensing valve (16) located in the dispensing cavity (Fig. 1-2) and the dispensing cavity forming a valve seat (Fig. 1-2), and which in an open state, allows a fluid passage from the interior of the pocket to the outlet via the dispensing orifice and the dispensing cavity (Fig. 2), and, in a closed state, does not allow a fluid passage from the interior of the pocket to the outlet via the dispensing orifice and the dispensing cavity (Fig. 1), 
the dispensing part comprises a cap (Fig. 1-2), 
the cavity is located inside the cap (Fig. 1-2), 
the cap is mounted superimposed on the deformable wall (Fig. 1-2).
Doulin further discloses the bellow made from an injection molding process ([0058]). Doulin does not disclose the deformable wall and the cap being made in a single piece by over molding or bi-injection.  
Masuda teaches a device for dispensing fluid comprising: a valve (520) and valve seat (510); and, a deformable wall (601) formed by an injection molding process (Col. 7, ¶ 5) and the deformable wall integrally formed in one piece with the valve seat to cut manufacturing costs (Col. 7, ¶ 5). Masuda is silent in regards to a process by which the deformable wall and valve seat are “formed in one piece”. However, the Office makes Official Notice that over-molding and bi-injection are both commonly known processes for integrally forming pieces as one unit. It therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to form deformable wall and the cap of Doulin in a single piece by over molding or bi-injection for reasons including to minimize manufacturing costs.
As per claim 64, and as the examiner can understand the claim, the Doulin-Masuda-Official Notice combination discloses the claimed invention except for a particular distance of the dispensing valve from the outlet. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the dispensing valve as claimed because Applicant has not disclosed that the claimed space provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Doulin’s valve to perform equally with the claimed spacing because it would perform the same function of: allowing a fluid passage from the interior of the pocket to the outlet via the dispensing orifice and the dispensing cavity  an open state, and not allowing a fluid passage from the interior of the pocket to the outlet via the dispensing orifice and the dispensing cavity in a closed state. Therefore, it would have been prima facie obvious to provide the valve of Doulin within 6 mm from the outlet because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Doulin. MPEP § 2144.04(IV)(A).
As per claim 66, and as the examiner can understand the claim, Doulin further discloses a connection between the cap and an insert sealed so as to have a pocket of air or gas sealed in which the fluid to be dispensed cannot penetrate ([0047]).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        9/21/2022